--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.96


EXHIBIT D


[Letterhead of Carlton Fields, P.A.]
Robert B. Macaulay
305.530.0500
rmacaulay@carltonfields.com
 









November 20, 2008




Whalehaven Capital Fund Limited
560 Sylvan Avenue, 3rd Floor
Englewood Cliffs, New Jersey 07632


Ref.: Imaging Diagnostic Systems, Inc., a Florida corporation (the “Company”)


Ladies and Gentlemen,


We have acted as counsel to the Company, in connection with the execution and
delivery by the Company of the Securities Purchase Agreement, dated as of
November 20, 2008 (the “Purchase Agreement”), by and among the Company and the
purchasers identified on the signature pages thereto (the “Purchasers”).  This
opinion is given to you pursuant to Section 2.2(a)(ii) of the Purchase
Agreement. Unless otherwise defined herein, capitalized terms used herein have
the meanings ascribed to such terms in the Purchase Agreement.


In connection with the opinions expressed below, we have examined and relied
upon originals or copies, certified or otherwise identified to our satisfaction,
of various documents, including, without limitation, the following:


 
(i)  the Purchase Agreement;



 
(ii)  the Security Agreement entered into by and among the Company and the
Purchasers and the Security Documents (as defined in the Purchase Agreement),
dated November 20, 2008;



 
(iii) the Registration Rights Agreement entered into by and among the Company
and the Purchasers, dated as of November 20, 2008;



 
(iv)  the 8% Senior Secured Convertible Debentures Due November 20, 2009, issued
by the Company in favor of the Purchasers, dated as of November 20, 2008;



 
(v)  Certificate of Allan L. Schwartz, Executive Vice President and Chief
Financial Officer of the Company, dated as of November 20, 2008, regarding
certain factual matters (the “Officer’s Certificate”).

 
The documents listed in clauses (i) to (iv) above may be referred to
collectively as the “Transaction Documents.”  In addition, we also have examined
originals or copies, certified or otherwise identified to our satisfaction, of
such other documents, certificates,


 

--------------------------------------------------------------------------------

 
Whalehaven Capital Fund Limited
November 20, 2008
Page of 2 of 6 




 
and records of the Company, public officials and other persons, and have
examined such matters of law, as we have deemed necessary or appropriate as a
basis for the opinions expressed below.


  As to any facts material to our opinions expressed below, you have
specifically authorized us to rely upon, and assume as accurate and complete,
and we therefore have relied upon and assumed to be accurate and complete, the
following, without any independent verification, investigation, or research of
any kind: certificates of public officials, statutes and published rules and
regulations, the Officer’s Certificate, statements and representations of the
officers and other representatives of the Company as they relate to any facts
material to the opinions expressed below, and the accuracy of the facts,
information, covenants, and representations in the Transaction Documents and
other documents listed or described above.
 
We have not, except as specifically identified herein, been retained or engaged
to perform and, accordingly, have not performed, any independent review or
investigation of any statutes, ordinances, laws or regulations, other than those
related to the corporate laws of the State of Florida, or agreements, contracts,
instruments, or corporate records (other than as indicated above) or, orders,
writs, judgments, rules or decrees to which the Company may be a party or to
which the Company or any property thereof may be bound.
 
In our examination, you also have authorized us to assume, and we therefore have
assumed, without undertaking any independent investigation, research, or
verification of any kind that:
 
1.  all natural persons executing the Transaction Documents on behalf of all
parties thereto have the legal capacity to execute such documents;
 
2.  all parties, other than the Company or persons acting on the Company’s
behalf (collectively, the “Other Parties”) to the Transaction Documents, are
duly organized and validly existing;
 
3.  all copies of instruments examined by us are true and correct copies of the
originals thereof, all documents submitted to us as originals are authentic, all
documents submitted to us as certified or photostatic copies conform to the
original documents, and all signatures thereon are genuine;
 
4.  the power and full authority (corporate or otherwise) of each of the Other
Parties to execute, deliver and perform its obligations under each of the
Transaction Documents to which it is stated to be a party;
 
5.  each of the Transaction Documents has been duly authorized, executed, and
delivered by, and constitutes legal, valid and binding obligations of, the Other
Parties thereto, enforceable against each of the Other Parties thereto in
accordance with its terms;
 
6.  there are no other agreements or understandings among the parties that would
modify the terms of the Transaction Documents or the respective rights or
obligations of the parties to the Transaction Documents;
 


 
2

--------------------------------------------------------------------------------

 
Whalehaven Capital Fund Limited
November 20, 2008
Page of 3 of 6




7.  the laws of any jurisdiction, other than the State of Florida, which govern
the Transaction Documents are identical to the laws of the State of Florida in
all respects material to the opinion as to the enforceability of the Transaction
Documents.
 
Whenever any of our opinions herein is stated to be “to our knowledge”, or words
or phrases of similar meaning, it shall mean that there is nothing in the
current conscious awareness of Robert B. Macaulay, who constitutes the only
attorney of this firm who has had substantial participation in our firm’s
representation of the Company in connection with the Agreement and the
transactions contemplated thereby, that would lead such attorney to conclude
that such opinion is not correct.  Except to the extent expressly set forth
herein, neither this firm nor such attorney has undertaken any independent
verification, investigation, or research of any kind to determine the existence
or absence of such facts, and no inference as to this firm’s or such attorney’s
knowledge of the existence or absence of such facts should be or may be drawn
from such representation of the Company.
 
Based solely upon the foregoing, and in reliance thereon, and subject to the
foregoing and the exclusions, assumptions and qualifications contained below, we
are of the opinion that:
 
1.  The Company is a corporation duly organized, validly existing and in good
standing under the laws of Florida. The Company has all requisite power and
authority, and is in possession of all material governmental licenses,
authorizations, consents and approvals, that are required to own and operate its
properties and assets and to carry on its business as now conducted and as
proposed to be conducted (all as described in the Company’s Annual Report on
Form 10-K for its fiscal year ended June 30, 2008). The Company is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure to qualify could have a Material Adverse Effect.
 
2.  The Company has the corporate power and authority (i) to execute, deliver
and perform the Transaction Documents, (ii) to issue, sell and deliver the
Debentures and the Underlying Shares pursuant to the Transaction Documents and
(iii) to carry out and perform its obligations under, and to consummate the
transactions contemplated by, the Transaction Documents.
 
3.  All action on the part of the Company, its directors and its stockholders
necessary for the authorization, execution and delivery by the Company of the
Transaction Documents, the authorization, issuance, sale and delivery of the
Debentures pursuant to the Agreement, the issuance and delivery of the
Underlying Shares and the consummation by the Company of the transactions
contemplated by the Transaction Documents has been duly taken.  The Transaction
Documents have been duly and validly executed and delivered by the Company and
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms.
 
4.  After giving effect to the transactions contemplated by the Agreement, and
immediately after the Closing, the authorized capital stock of the Company will
consist of: an aggregate of 450,000,000 shares of Common Stock, of which
383,470,710 shares will be issued and outstanding and 41,419,729 shares will be
reserved for issuance upon conversion of issued and outstanding options,
warrants and other derivative securities, and 21,764,082 shares will be reserved
for issuance to employees, officers and directors under the Company’s 1995, 2000
and  2002 Stock Option Plans and 2004 and 2007 Non-Statutory Stock Option Plans,
of which 8,878,847 shares are subject to currently
 


 
3

--------------------------------------------------------------------------------

 
Whalehaven Capital Fund Limited
November 20, 2008
Page of 4 of 6




outstanding incentive stock option grants.  The Company has informed us that,
immediately upon receipt of the Authorized Share Approval and filing of the
Amendment, it will reserve 22,750,000 shares for issuance upon conversion of the
Debentures.  All presently issued and outstanding shares of Common Stock have
been duly authorized and validly issued and are fully paid and nonassessable and
free of any preemptive or similar rights, and have been issued in compliance
with applicable securities laws and regulations.  The Debentures which are being
issued on the date hereof pursuant to the Agreement have been duly authorized
and validly issued and are fully paid and nonassessable and free of preemptive
or similar rights, and have been issued in compliance with applicable securities
laws, rules and regulations.  Upon receipt of the Authorized Share Approval and
filing of the Amendment, the Underlying Shares will be duly and validly
authorized and reserved for issuance, and when issued upon the conversion of the
Debentures in accordance with the respective terms therein, will be validly
issued, fully paid and nonassessable, and free of any preemptive or similar
rights.  To our knowledge, except for rights described in Schedule 3.1(g) of the
Agreement, there are no other options, warrants, conversion privileges or other
rights presently outstanding to purchase or otherwise acquire from the Company
any capital stock or other securities of the Company, or any other agreements to
issue any such securities or rights.  The rights, privileges and preferences of
the Common Stock are as stated in the Company’s Articles of Incorporation, as
amended.
 
5.  To our knowledge, the Company has filed all reports (the “SEC Reports”)
required to be filed by it under Sections 13(a) and 15(d) of the Exchange Act of
1934, as amended (the “Exchange Act”). As of their respective filing dates, the
SEC Reports complied in all material respects as to form with the requirements
of the Exchange Act and the rules and regulations of the Commission promulgated
thereunder.
 
6.  Based in part upon the representations of the Purchasers contained in the
Agreement, the Debentures and the Underlying Shares may be issued to the
Purchasers without registration under the Securities Act of 1933, as amended.
 
7.  The execution, delivery and performance by the Company of, and the
compliance by the Company with the terms of, the Transaction Documents and the
issuance, sale and delivery of the Debentures and the Underlying Shares pursuant
to the Agreement do not (a) conflict with or result in a violation of any
provision of law, rule or regulation applicable to the Company or of the
articles of incorporation or by-laws or other similar organizational documents
of the Company, (b) conflict with, result in a breach of or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or result in or permit the termination or modification of, any material
agreement, instrument, order, writ, judgment or decree known to us to which the
Company is a party or is subject or (c) other than as set forth in the
Transaction Documents, result in the creation or imposition of any lien, claim
or encumbrance on any of the assets or properties of the Company.
 
8.  To our knowledge, except as set forth in the Disclosure Schedule to the
Agreement, there is no claim, action, suit, proceeding, arbitration,
investigation or inquiry, pending or threatened, before any court or
governmental or administrative body or agency, or any private arbitration
tribunal, against the Company, or any of the officers, directors or employees
(in connection with the discharge of their duties as officers, directors and
employees) of the Company, or affecting any of its properties or assets that
could have a Material Adverse Effect.
 


 
4

--------------------------------------------------------------------------------

 
Whalehaven Capital Fund Limited
November 20, 2008
Page of 5 of 6




9.  In connection with the execution, delivery and performance by the Company of
the Transaction Documents, or the offer, sale, issuance or delivery of the
Debentures and the Underlying Shares or the consummation of the transactions
contemplated thereby, no consent, license, permit, waiver, approval or
authorization of, or designation, declaration, registration or filing with, any
court, governmental or regulatory authority, or self-regulatory organization, is
required.
 
10.  The Company is not, and after the consummation of the transactions
contemplated by the Transaction Documents shall not be, an Investment Company
within the meaning of the Investment Company Act of 1940, as amended.
 
11.  The Security Agreement is sufficient to grant the Purchasers a security
interest in the Company’s assets specified therein, and upon filing the UCC-1 in
the office of the Secretary of State of the State of Florida, such security
interest shall be perfected as to those items of collateral which can be
perfected by the filing of such UCC-1.
 
The opinions set forth above are subject to the following exceptions:


A.  We are not licensed to practice law in any jurisdiction other than the State
of Florida.  In rendering this opinion letter, we do not express any opinion
concerning any law other than the law of the State of Florida and the federal
law of the United States of America.  To the extent the opinions expressed above
concern the laws of any jurisdiction other than the State of Florida, as they
relate to the enforceability of contracts, as indicated previously, we have
assumed such law is substantially similar to the laws of the State of Florida.


B.  Without limiting the generality of the foregoing, we express no opinion as
to the applicability of any bankruptcy or insolvency laws or regulations, or
environmental laws or regulations of the United States or any state or other
jurisdiction.


C.  To the extent that we express an opinion as to the enforceability of any
contracts or agreements, such opinion is subject to the following
exceptions:  (i) that such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, fraudulent
transfer, moratorium or other similar laws, now or hereafter in effect,
affecting creditors’ rights generally, and general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity), (ii) that the remedies of specific performance and injunctive relief
and other forms of equitable remedies are subject to certain equitable defenses
and to the discretion of the court before which any proceeding therefore may be
brought, (iii) that rights to indemnity and contribution may be limited by
federal or state securities laws or the public policy underlying such laws, and
that the enforceability of rights to indemnification and contribution under such
agreements may be limited by applicable securities laws or the public policy
underlying such laws, (iv) that we express no opinion as to the enforceability
of any liquidated damages provisions, and (v) that enforceability may be limited
by an implied covenant of fair dealing and good faith.


This opinion is limited to the laws in effect as of the date hereof and we
assume no obligation to advise you of any changes in the foregoing subsequent to
the delivery of this opinion letter.  This opinion letter is rendered only to
you and can be relied upon solely by you.  This opinion letter may not be relied
upon by you for any other purpose, and may not


 
5

--------------------------------------------------------------------------------

 
Whalehaven Capital Fund Limited
November 20, 2008
Page 6 of 6




be furnished, quoted, or referenced to anyone else, including without
limitation, any governmental agency, without the prior written consent of this
firm.


                                       Sincerely,


                                       CARLTON FIELDS, P.A.




                                       By: /s/ Robert B. Macaulay


                                       Robert B. Macaulay


 
 
 
6
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


